DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Campi, JR. et al. (U.S. 2010/0246076) hereafter Campi.
As to claim 27, Campi discloses an apparatus for circuit protection, as shown in figure 3 comprising:
first and second transistors (25, 35) coupled in series between a power bus (VDD) and a ground (GND);
means for biasing (at N2 node connected to RC network 20) a gate of the first transistor and a gate of the second transistor based on a supply voltage on the power bus; and
means for turning on the first and second transistors (25, 35) in response to a voltage transient on the power bus exceeding a trigger threshold voltage.

1-6, 18-23, and 25-26 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hunt (U.S. 2012/0188016) hereafter Hunt.
As to claim 1, Hunt discloses a clamp, as shown in figure 1 comprising:
first and second transistors (P1’ and N1’) coupled in series between a power bus (Vcc) and a ground (Vss); a resistive voltage divider (R2’, R3’, R4’) configured to bias a gate (110) of the first transistor (P1’) and a gate (112) of the second transistor (N1’) based on a supply voltage on the power bus; and
a capacitive voltage divider (C1’, C2’) configured to turn on the first and second transistors (P1’, N1’) in response to a voltage transient on the power bus exceeding a trigger threshold voltage.
Hunt further comprising a first resistor (R1’) coupled between a source (106) and the gate (110) of the first transistor.
As to claim 3, Hunt discloses the resistive voltage divider comprises:
a second resistor (R2’) coupled between the gate of the first transistor and the gate of the second transistor; and a third resistor (R4’) coupled between the gate of the second transistor and the ground.
As to claim 4, Hunt discloses the second and third resistors (R2’, R4’) have approximately a same resistance.
As to claim 5, Hunt discloses the capacitive voltage divider comprises: a first capacitor (C1’) coupled between the gate of the first transistor and the gate of the second transistor; and a second capacitor (C2’) coupled between the gate of the second transistor and the ground.

As to claim 18, Hunt discloses a circuit protection method, as shown in figure 1 comprising:
biasing a gate (110) of a first transistor (P1’) and a gate (120) of a second transistor (N1’) based on a supply voltage on a power bus (106), wherein the first transistor and the second transistor are coupled in series between the power bus and a ground (Vss); and
turning on the first and second transistors (P1’, N1’) in response to a voltage transient on the power bus exceeding a trigger threshold voltage (para-0006).
As to claim 19, Hunt discloses biasing the gate (110) of the first transistor and the gate (120) of the second transistor comprises: dividing the supply voltage using a resistive voltage divider (R2’-R4’) to generate a bias voltage; and applying the bias voltage to the gate of the second transistor.
As to claim 20, Hunt discloses the bias voltage is approximately equal to half the supply voltage.
As to claim 21, Hunt further comprising: coupling the resistive voltage divider (R2’-R4’) to the power bus (106) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.
As to claim 22, Hunt discloses turning on the first and second transistors (P1’, N1’) in response to the voltage transient on the power bus exceeding the trigger threshold voltage comprises:

As to claim 23, Hunt discloses the capacitive voltage divider comprises: a first capacitor (C1’) coupled between the gate (110) of the first transistor and the gate of the second transistor; and a second capacitor (C2’) coupled between the gate (120) of the second transistor and the ground.
As to claim 25, Hunt discloses biasing the gate (110) of the first transistor and the gate (120) of the second transistor comprises: dividing the supply voltage using a resistive voltage divider (R2’-R4’) to generate a bias voltage; and applying the bias voltage to the gate of the second transistor.
As to claim 26, Hunt further comprising: coupling the resistive voltage divider (R2’-R4’) to the power bus (106) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Schuler (U.S. 2014/0084962).

Schuler teaches an output driver using low voltage transistors as shown in figure 1 comprising first and second transistors (130, 135) comprises a p-type laterally diffused metal oxide semiconductor (LDMOS) transistor (para-0024+).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Schuler employed in the voltage clamp of Hunt in order to provide to prevent the voltage swing at the output and protect the exceeding the source-to-drain breakdown voltage and the drain-to-source breakdown of the transistors. 
 
Allowable Subject Matter
Claims 7, 9-16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/           Primary Examiner, Art Unit 2848